Citation Nr: 1431605	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative disc and joint disease of the lumbar spine.

2.  Entitlement to service connection for a disability characterized by numbness in the arms and legs.

3.  Entitlement to service connection for a disability characterized by poor blood circulation.  

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (though jurisdiction lies with the Montgomery, Alabama RO), which denied entitlement to the benefits currently sought on appeal.

On the August 2011 Form 9, the Veteran indicated he wanted a BVA hearing.  The Veteran was scheduled for a hearing in February 2013, but in a February 2013 statement, the Veteran's hearing request was withdrawn.  

The Veteran filed a claim in April 1974, which included a claim for service connection for a back strain.  A May 1974 letter to the Veteran requested more information, which was not furnished.  It appears that the Veteran was scheduled for a VA examination, but that he failed to report for the examination.  No rating decision was issued for the Veteran's claims, but based on the regulations in effect at that time and the Veteran's failure to report for the VA examination or respond to the May 1974 letter, the Veteran's claims were abandoned.  38 C.F.R. § 3.158 (1973). 

Also, the Board notes that additional service treatment records (STRs) were received in October 2008.  These records, however, are duplicates of the records received in May 1974 and thus 38 C.F.R. § 3.156(c) (2013) is not applicable.       

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for a back disability, to include degenerative disc and joint disease of the lumbar spine, a disability characterized by and numbness in the arms and legs, and entitlement to a nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a disability characterized by poor blood circulation that is etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability characterized by poor blood circulation have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran was provided adequate notice with respect to his claim for entitlement to service connection for a disability characterized by poor blood circulation in a September 2008 letter, prior to the February 2009 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran's STRs were previously associated with the Veteran's claims file and VA treatment records were also obtained.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2013).  As to the Veteran's claim for entitlement to service connection for a disability characterized by poor blood circulation, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the evidence of record does not show a diagnosis of a current disability, or an in-service event, injury, or disease, in relation to the Veteran's claimed condition and thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claims.
  
II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Analysis - A Disability Characterized by Poor Blood Circulation 

On the Veteran's August 2008 claim, he listed poor blood circulation and listed the disability as starting in 1969.

The Veteran's STRs are silent as to any complaint or diagnosis relating to poor blood circulation.  The Veteran's December 1970 separation examination indicated that the vascular system was normal and no defects were noted in relation to poor blood circulation.  The accompanying December 1970 Report of Medical History did not contain any complaints related to poor blood circulation.  

VA treatment records reflect that the Veteran was prescribed aspirin to "prevent blood clots", which was initially prescribed in January 2008.  An October 2008 VA treatment note contained an assessment of an aneurysm of the aorta.  An aneurysm is defined as "a sac formed by the dilatation of the wall of an artery, a vein, or the heart; it is filled with fluid or clotted blood, often forming a pulsating tumor".  Dorland's Illustrated Medical Dictionary 82 (32nd ed. 2012).  

Based on review of the evidence, the Board concludes that entitlement to service connection for a disability characterized by poor blood circulation is not warranted.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The VA treatment records, the only medical evidence of record, do not show a diagnosis of a disability.  Without a current diagnosis of a disability, the Veteran's claim cannot succeed.  The VA treatment records discussed above referenced medication to prevent blood clots and an assessment of an aneurysm of the aorta, which could in theory be related to poor blood circulation, but even if aneurysm of the aorta is considered a disability, the Veteran's STRs do not reflect any in-service complaints or diagnoses relating to the claimed condition and lacking that required element of service connection, the Veteran's claim would still fail.  

In conclusion, the Board finds that a preponderance of the evidence is against granting service connection for a disability characterized by poor blood circulation, and the claim must be denied.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).    


ORDER

Entitlement to service connection for a disability characterized by poor blood circulation is denied.  


REMAND

Back Disability

The Veteran was afforded a VA spine examination in December 2008.  The examiner diagnosed degenerative disc disease and joint disease of the lumbar spine.  The examiner offered a negative opinion and provided the rationale that "[b]ased on the evidence of record, there is no definable chronicity of low back condition or established continuity of care".  The Board finds that this rationale is inadequate and remand is required for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Initially the Board notes that the December 2008 VA opinion's rationale is based, in part, on a lack of "established continuity of care" or, in other words, an absence of treatment.  However, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  The Veteran has stated that his low back pain began in-service in 1969 or 1970 and that it has been worse since 1979.  See December 2008 examination report.  In his August 2008 claim, the Veteran stated that after driving buses in-service, he reported that this was bad on his back.  Also, the Board notes that the Veteran, as referenced above, filed a claim in April 1974 for a back strain.  The Veteran stated that he received a back injury while placed on strenuous duty.  He also stated that received x-rays at a hospital in 1974 (which the Board notes the RO appeared to unsuccessfully request in May 1974).  In addition, the Veteran's sister submitted a statement in August 2011 that indicated that since the Veteran's discharge from service, "he has experienced severe back pain".  On remand, the examination report must address the evidence regarding continuity of symptomatology since service.  Further, the examination report referenced two STRs relating to the Veteran's back, but did not reference these in the rationale section.  Upon review, there are actually three STRs that reference the Veteran's back (one in October 1970 and two in November 1970).  The Board also notes that the Veteran reported on his December 1970 Report of Medical History having had now or ever having "back trouble of any kind" and that the examiner noted "[h]as had problem with occasional low back pain, no problem past month" (which was also noted on the December 1970 separation examination report).  In addition, the Veteran's representative, in an August 2011 statement, stated that the December 2008 VA examination report included "no explanation concerning why [the Veteran's] in-service back injury and diagnosis of lumbarization of S1 are not related to his current back disability".  The Board notes that a November 1970 STR included a notation of lumbarization of S1 and an impression of lumbosacral strain.  On remand, the examination report must address all STRs relating to the Veteran's back.             

A Disability Characterized by Numbness in the Arms and Legs

The December 2008 VA spine examination report indicated that the Veteran complained of "leg pain".  The Veteran reported low back pain and that "occasionally it will radiate to his left leg into his foot, causing left foot numbness and left leg weakness".  The examination report stated that the pain "remains in his low back but it may, on a rare occasion, radiate to his leg".  The examination report did not contain a diagnosis related to numbness of the arms and legs.  This examination report raises the issue of whether the Veteran's claimed condition of numbness in the arms and legs is caused or aggravated by his back disability, and if service connection is warranted for the back condition, service connection would be possible for the claimed condition of a disability characterized by numbness in the arms and legs on a secondary basis.  As such, on remand, the examiner must address whether the Veteran has a current disability related to numbness in the arms and legs and whether, if such a condition exists, it is caused or aggravated by his back disability.  

Nonservice-connected Pension

VA law authorizes the payment of a nonservice-connected pension if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to the Veteran's willful misconduct; and (3) meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1502, 1521 (West Sup. 2013); 38 C.F.R. § 3.3(a)(3) (2013).  Relevant to the Veteran, permanently and totally disabled for pension purpose is defined as that the Veteran is "[u]nemployable as a result of disability reasonably certain to continue throughout the life of the person" or the Veteran is suffering from "[a]ny disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person".  38 U.S.C.A. § 1502 (a) (West 2002); 38 C.F.R. § 3.3(a)(3)(vi)(B) (2013).  

Based on the Veteran's DD 214, he served in the active military for more than 90 days during a period of war.  Based on the Veteran's August 2008 claim, if accurate, the Veteran appears to meet the net worth and annual income requirements.  The remaining requirement relates to whether the Veteran is permanently and totally disabled from nonservice-connected disability.  While, as discussed above, the Veteran was afforded a VA examination for his back in December 2008, this examination did not address the impact of the Veteran's back disability on his ability to work, which is contemplated by the definitions of permanently and totally disabled for pension purposes.  In addition, any disability that the Veteran may have, not just his back disability, must be considered when assessing the Veteran's entitlement to a nonservice-connected pension.  The Board acknowledges that an April 2009 VA treatment note reflected that the Veteran was currently working.  However, a more recent August 2011 statement provided by the Veteran's sister stated that the Veteran's back "prevents him from obtaining/maintaining employment".  As such, on remand, an examination and medical opinion is required to address whether the Veteran's disabilities render him permanently and totally disabled for pension purpose.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an appropriate medical professional to determine the nature and etiology of his back disability, to include degenerative disc and joint disease of the lumbar spine, as well as any disability related to numbness in the arms and legs.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disability, to include degenerative disc and joint disease of the lumbar spine, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service back issues documented in the STRs, as well as the Veteran's statements that he injured his back while placed on strenuous duty (See April 1974 claim) and that driving buses in-service was bad on his back (See August 2008 claim) ?

The medical opinion must address the evidence of a continuity of symptomatology since service for the Veteran's back disability (the Veteran's lay statements, the August 2011 statement from the Veteran's sister, as well as the Veteran's April 1974 claim).  

The medical opinion must also address all STRs relating to the Veteran's back, including the diagnosis of lumbarization of S1 shown in November 1970, and how they relate to the Veteran's current back disability.    

b.  Does the Veteran have a current disability related to the claimed condition of numbness in the arms and legs?  

c.  If the Veteran has a current disability related to the claimed condition of numbness in the arms and legs, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the current disability is due to an event, disease, or injury in service?  

d.  If the Veteran has a current disability related to the claimed condition of numbness in the arms and legs, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the current disability was caused by or aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's back disability?

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the current disability related to the claimed condition of numbness in the arms and legs found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's back disability.  

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  With respect to the Veteran's nonservice-connected pension claim, afford the Veteran an examination with an appropriate medical professional.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

Is the Veteran permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct?  

For pension purposes, permanently and totally disabled is defined as that the Veteran is "[u]nemployable as a result of disability reasonably certain to continue throughout the life of the person" or the Veteran is suffering from "[a]ny disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person".  38 U.S.C.A. § 1502 (a) (West 2002); 38 C.F.R.                 § 3.3(a)(3)(vi)(B) (2013).  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


